11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Saleta Hernandez,                           * From the 104th District Court
                                              of Taylor County,
                                              Trial Court No. 26732-B.

Vs. No. 11-18-00252-CV                      * October 11, 2018

Safeco Insurance Company of Indiana,        * Per Curiam Memorandum Opinion
and National Catastrophe Adjusters, Inc.,    (Panel consists of: Bailey, C.J.,
                                              Willson, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

     This court has considered Saleta Hernandez’s motion to withdraw her notice
of appeal and concludes that the motion should be granted.         Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against Saleta Hernandez.